DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 1, 2022.  Claims 23, 24, 26-28, 30 and 31 are currently pending.

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed March 1, 2022, with respect to 32-36 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn because of their cancellation.
Claims 23, 24, 26-28, 30 and 31 are still considered allowable as noted in the previous Office Action dated December 2, 2021.

Allowable Subject Matter
Claims 23, 24, 26-28, 30 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 23, the prior art of record individually or in combination fails to teach an integrated circuit as claimed, comprising: a photodetection region configured to receive incident photons, the photodetection region being configured to produce a plurality of charge carriers in response to the incident photons; and a charge carrier more specifically in combination with (A) aggregate first photogenerated charge carriers in the charge carrier storage region over a plurality of first detection periods following first respective trigger events, the plurality of first detection periods individually having a first timing with respect to the first respective trigger events; (B) read out a first signal indicative of charge stored in the charge carrier storage region following (A); (C) aggregate second photogenerated charge carriers in the charge carrier storage region over a plurality of second detection periods following second respective trigger events, the plurality of second detection periods individually having a second timing with respect to the second respective trigger events; and (D) read out a second signal indicative of charge stored in the charge carrier storage region following (C), wherein the integrated circuit is configured to repeat at least (A) through (D) a plurality of times, and wherein the charge carrier storage region is a single charge carrier storage region.
The allowable subject matter is the combination of the single charge carrier storage region and the integrated circuit as described with steps A, B, C and D being repeated a plurality of times through the single charge carrier storage region, which provides an alternating timings for aggregating the first and second charge in the single charge carrier storage region.
Claims 24, 26-28 and 30 are allowed because of their dependency on claim 23.
In regards to claim 31, the prior art of record individually or in combination fails to teach a photodetection method as claimed, comprising: more specifically in combination with (A) aggregating first photogenerated charge carriers in a charge carrier storage region over a plurality of first detection periods following first respective trigger events, the plurality of first detection periods individually having a first timing with respect to the first respective trigger events; (B) reading out a first signal indicative of charge stored in the charge carrier storage region following (A); (C) aggregating second photogenerated charge carriers in the charge carrier storage region over a plurality of second detection periods following second respective trigger events, the plurality of second detection periods individually having a second timing with respect to the second respective trigger events; (D) reading out a second signal indicative of charge stored in the charge carrier storage region following (C); and (E) repeating at least (A) through (D) a plurality of times, wherein the charge carrier storage region is a single charge carrier storage region.
The allowable subject matter is the combination of the single charge carrier storage region and the integrated circuit as described with steps A, B, C and D being repeated a plurality of times through the single charge carrier storage region, which provides an alternating timings for aggregating the first and second charge in the single charge carrier storage region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878